MEMORANDUM OPINION
                                         No. 04-11-00756-CR

                                          John W. NELSON,
                                              Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR4017
                              Honorable Sid L. Harle, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 19, 2012

MOTION TO WITHDRAW GRANTED; AFFIRMED

           John W. Nelson pled no contest to a charge of robbery as part of a plea agreement with

the State. Pursuant to the agreement, the trial court found Nelson guilty, fined him $1,500, and

sentenced him to five years in prison. On October 25, 2010, the court suspended the sentence of

confinement and placed Nelson on community supervision for a period of five years. The State

later filed a motion to revoke Nelson’s community supervision, alleging he violated conditions 5

and 10 of his community supervision. As part of a negotiated disposition that included new
                                                                                        04-11-00756-CR


charges against Nelson for theft and driving while intoxicated, Nelson pled true to the allegation

that he violated condition 5 of the terms and conditions of community supervision, which

required him to “report to the Supervision officer as directed by the Court/Supervision Officer.”

After a hearing, the trial court found Nelson violated condition 5, revoked his community

supervision, and imposed the original sentence. Nelson timely appealed.

       Nelson’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which she concludes this appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Nelson was provided a

copy of the brief and motion to withdraw and was informed of his right to review the record and

file his own brief. Nelson filed a pro se brief in which he contends there are arguable points

relating to the sufficiency of the evidence to support the trial court’s findings that he committed

robbery and that he violated the conditions of his probation as alleged by the State.

       After reviewing the record, counsel’s brief, and Nelson’s pro se brief, we find no

reversible error and agree with counsel the appeal is wholly frivolous. See Bledsoe v. State, 178
S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We therefore grant the motion to withdraw filed by

Nelson’s counsel and affirm the trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83,

86 (Tex. App.–San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.–

San Antonio 1996, no pet.).

       No substitute counsel will be appointed. Should Nelson wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days after either this opinion is rendered or



                                                -2-
                                                                                    04-11-00756-CR


the last timely motion for rehearing or motion for en banc reconsideration is overruled by this

court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk

of the Court of Criminal Appeals. See id. R. 68.3. Any petition for discretionary review must

comply with the requirements of rule 68.4 of the Texas Rules of Appellate Procedure. See id. R.

68.4.



                                                 Steven C. Hilbig, Justice


DO NOT PUBLISH




                                               -3-